Citation Nr: 1325719	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  07-20 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for chronic allergic rhinitis to include whether a separate evaluation for chronic cough is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from July 1975 to December 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from January 2011 through May 2013 that have not been reviewed by the RO.  However, as this case is being remanded for further development, there is no prejudice to the Veteran in the Board's adjudication of her claim.  

This case was brought before the Board in January 2011, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her January 2008 claim, the Veteran requested service connection for chronic bronchitis.  Through the development of her claim, she has clarified that she is seeking service connection for symptoms of chronic cough that has not been attributed to a definitive diagnosis.  In the January 2011 remand, the Board instructed she be provided a VA examination to determine whether her chronic cough may be attributed to a diagnosable disability and, if so, whether such disability is etiologically related to her active service.

The report of a February 2011 VA examination shows the Veteran's chest and sinuses were normal on x-rays and CT scans.  No diagnosis was rendered at this examination other than "chronic cough due to postnasal drip.  An October 2010 VA treatment record notes the Veteran suffers from minimal obstructive changes on pulmonary function testing (PFT) due to her service-connected allergic rhinitis.  Similar findings are expressed in a November 2010 VA allergy clinic note.

A review of the medical evidence indicates the Veteran is not diagnosed with a respiratory disability that results in her chronic cough and decreased pulmonary function.  Rather, these symptoms are attributed by the medical evidence to her allergic rhinitis, a condition for which service connection has previously been established.  Given these medical findings, a sympathetic and liberal reading of the Veteran's January 2008 claim for benefits indicates that, by seeking compensation for her chronic cough, she is implicitly seeking an increased evaluation for her service-connected allergic rhinitis.  

As such, the Veteran's claim must be remanded to allow the AOJ to properly develop and consider the expanded issue to include whether a separate evaluation is warranted for chronic cough as a symptom of service-connected allergic rhinitis.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran proper notice regarding the information and evidence necessary to establish a claim of entitlement to an increased evaluation for allergic rhinitis to include symptoms of chronic cough.  Allow an appropriate time for response.

2. After completing the above, and any other development deemed necessary, readjudicate the expanded claim to include whether a separate evaluation is warranted for chronic cough based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


